Citation Nr: 0929356	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  07-14 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for arthritis.  

4.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
hemorrhagic fever.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1950 to 
October 1952.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was received in September 2006, a statement of 
the case was issued in February 2007, and a substantive 
appeal was received in May 2007.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifested during service 
or for many years after service, nor is bilateral hearing 
loss otherwise causally or etiologically related to service. 

2.  Tinnitus was not manifested during service or for many 
years after service, nor is tinnitus otherwise causally or 
etiologically related to service.

3.  Arthritis was not manifested during active service or for 
many years thereafter.

4.  An unappealed RO rating decision in December 2003 denied 
entitlement to service connection for hemorrhagic fever.

5. In April 2006, the Veteran filed a request to reopen his 
claim of service connection for residuals of hemorrhagic 
fever. 

6.  Evidence received since the December 2003 rating decision 
does not raise a reasonable possibility of substantiating the 
claim of service connection for hemorrhagic fever.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may sensorineural hearing loss, as an organic 
disease of the nervous system, be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2008).  

2.  Tinnitus disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).  

3.  Arthritis was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).

4.  The December 2003 rating decision denying service 
connection for hemorrhagic fever is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

5.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for 
hemorrhagic fever.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a pre-adjudication letter from the RO 
to the Veteran dated in June 2006.  In December 2006, the 
Veteran was provided with notice of the types of evidence 
necessary to establish a disability rating and the type of 
evidence necessary to establish an effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the Veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In any event, in light of the 
following decision which finds that there is a preponderance 
of evidence against the Veteran's claim, any questions as to 
the appropriate disability rating and effective dates to be 
assigned are rendered moot.  

The Court also issued a decision in Kent v. Nicholson, 20 
Vet. App. 1 (2006) during the pendency of this appeal which 
addressed the appropriate VCAA notice to be provided in cases 
involving the submission of new and material evidence to 
reopen previously decided issues.  The Court found that VA 
must notify a claimant of the evidence and information needed 
to reopen the claim, as well as the evidence and information 
needed to establish entitlement to service connection for the 
underlying condition(s) claimed (that is, that the 
obligations under Kent do not modify the requirement that VA 
must provide a claimant notice of what is required to 
substantiate each element of a service connection claim, see 
Dingess, supra).  In addition, VA must consider the bases for 
the prior denial and respond with a notice letter that 
describes what evidence would be needed to substantiate the 
element or elements that were found to be insufficient to 
establish service connection in the previous denial.

The Board notes that the June 2006 letter explained to the 
Veteran what constitutes "new" evidence and what 
constitutes "material" evidence.  Thus, the Board concludes 
that the Veteran has been provided with the type of notice 
contemplated by the Court in Kent and no additional notice is 
necessary.

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the Veteran's service 
treatment records, as well as post-service VA and private 
medical records.  The evidence of record also contains an 
August 2006 report of VA examination with regard to the 
bilateral hearing loss and tinnitus issues.  The examination 
report obtained is fully adequate and contains sufficient 
information to decide the issues on appeal.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  With regard to the arthritis 
issue, the Board finds that it is unnecessary to require the 
Veteran to report for a VA medical examination or to ask a 
medical expert to review the record because any examination 
report or medical opinion could not provide competent 
evidence of the incurrence of a relevant injury in service.  
Given the absence of any competent evidence of the claimed 
post-service disability until more than 50 years after 
service, any current opinion provided at this point would be 
no more than speculative.  See 38 C.F.R. § 3.102 (a finding 
of service connection may not be based on a resort to 
speculation or even remote possibility).  With regard to the 
hemorrhagic fever issue, no examination is required since the 
request to reopen the claim is denied in this decision.  A VA 
examination is not required with regard to a claim to reopen 
a finally adjudicated claim unless new and material evidence 
is received.  38 C.F.R. § 3.159(c)(4)(iii).  The Veteran and 
his representative have not made the RO or the Board aware of 
any additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d. 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied.  For all the foregoing reasons, 
the Board will proceed to the merits of the Veteran's appeal.  

Service Connection Criteria 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  That 
an injury occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Certain chronic disabilities, such as arthritis and 
sensorineural hearing loss, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.  In an 
October 4, 1995, opinion, VA's Under Secretary for Health 
determined that it was appropriate to consider high frequency 
sensorineural hearing loss an organic disease of the nervous 
system and therefore a presumptive disability.  

Bilateral Hearing Loss and Tinnitus

Criteria & Analysis

The Veteran has claimed entitlement to bilateral hearing loss 
due to noise exposure to artillery during active service.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

A service Report of Medical Examination for entrance purposes 
dated in September 1950 reflects that the Veteran scored 
15/15 bilaterally on the whispered voice test.  A Report of 
Medical Examination for separation purposes dated in October 
1952 reflects that the Veteran had no ear abnormalities.  The 
Veteran scored 15/15 bilaterally on the whispered voice test. 

VA outpatient treatment records dated in May 2003 reflect 
that the Veteran reported gradual loss of hearing sensitivity 
for 5 years in the left ear, and for the past few months in 
the right ear.  He stated that there was constant tinnitus in 
both ears.  Speech recognition testing showed scores of 80 
percent in the right ear and 68 percent in the left ear.  
Audiometric testing showed pure tone thresholds, in decibels, 
as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
30
40
55
60
70
LEFT
40
45
60
60
65

The examiner diagnosed mild to profound sensorineural hearing 
loss in the left ear, and a mild to severe sensorineural 
hearing loss in the right ear.  

The Veteran underwent a VA examination in August 2006.  He 
reported a history of noise exposure to artillery during 
service, as well as post-service noise exposure as a shop 
teacher for 26 years.  He denied tinnitus.  Speech 
recognition testing showed scores of 80 percent for both 
ears.  Audiometric testing showed pure tone thresholds, in 
decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
45
60
60
70
70
LEFT
65
70
70
70
75

The examiner diagnosed moderately-severe sensorineural 
hearing loss bilaterally, with no subjective tinnitus.  The 
examiner commented that it is not possible to delineate the 
etiology of the hearing loss based on the Veteran's history 
of in-service and post-service noise exposure.  The examiner 
stated that, although it is possible that the hearing loss 
had its origin in service, the ratio of possibility is so 
difficult to determine that any opinion would only be 
speculative.  

The Board acknowledges the Veteran's service and has 
considered his statements and testimony.  However, despite 
the Veteran's contentions otherwise, there is no persuasive 
evidence to support a finding that any current bilateral 
hearing loss and tinnitus are etiologically related to 
service or any incident therein.  Although medical evidence 
clearly demonstrates a current diagnosis of bilateral hearing 
loss and a previous diagnosis of tinnitus, such post-service 
findings fail to establish any relationship between any 
current disabilities and service.  The August 2006 VA 
examiner indicated that any opinion as to causation would be 
speculative.  Accordingly, the Board finds that there is a 
preponderance of evidence against the Veteran's claim of 
service connection for bilateral hearing loss and tinnitus.  
Consequently, the benefit-of-the-doubt-rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Arthritis

Criteria & Analysis

A service Report of Medical Examination dated in October 1952 
for separation purposes reflects no findings of arthritis.  
There are no other service treatment records related to 
arthritis.  

VA outpatient treatment records dated in July 2003 reflect 
that the Veteran was assessed with osteoarthritis.  

Based on a review of the evidence, the Board finds that 
service connection for arthritis is not warranted.  Upon 
separation from service, there was no finding of arthritis.  
The Board views the examination report as competent evidence 
that there was no arthritis at that time.  

Moreover, the Board notes that the lack of any evidence of 
continuing arthritis for over 50 years between the period of 
active duty and the evidence showing arthritis is itself 
evidence which tends to show that no arthritis was incurred 
as a result of service.  A prolonged period without medical 
complaint can be considered, along with other factors 
concerning the claimant's health and medical treatment during 
and after military service, as evidence of whether a 
disability was incurred in service or whether an injury, if 
any, resulted in any chronic or persistent disability which 
still exists currently.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  

As for the Veteran's statements attributing his arthritis to 
exposure to extreme cold weather and indigenous adverse 
conditions in Korea during service, although he is competent 
to describe symptoms of arthritis, the claimed disability is 
not a condition under case law where lay observation has been 
found to be competent; therefore, the determination as to the 
presence of the disability is medical in nature, that is, not 
capable of lay observation, and competent medical evidence is 
needed to substantiate the claim.  See Savage v. Gober, 10 
Vet. App. 488, 498 (1997) (On the question of whether the 
veteran has a chronic condition since service, the evidence 
must be medical unless it relates to a condition as to which, 
under case law, lay observation is competent); see Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation).

Where, as here, the determinative issues involve questions of 
a medical diagnosis or of medical causation, not capable of 
lay observation, competent medical evidence is required to 
substantiate the claim.  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
diagnosis, statement, or opinion.  For this reason, the Board 
rejects the Veteran's statements as competent evidence to 
substantiate the claim that the arthritis, first documented 
many years after service, is related to his period of service 
or manifest in the first post-service year.  38 C.F.R. 
§ 3.159; Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).

As the Board may consider only independent medical evidence 
to support its findings and as there is no favorable medical 
evidence to support the claim of service connection for 
arthritis, as articulated above, there is a preponderance of 
evidence against the claim and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).

New and Material Evidence for Hemorrhagic Fever

Criteria & Analysis

The Veteran's claim of service connection for hemorrhagic 
fever was denied in a December 2003 rating decision.  The 
Veteran did not file an appeal, thus the rating decision is 
final.  38 U.S.C.A. § 7104.  However, if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, VA must reopen the claim and review its 
former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 
155 F.3d 1356, 1362 (Fed. Cir. 1998).

The Veteran's request to reopen his claim of service 
connection for hemorrhagic fever was received in April 2006, 
and the regulation applicable to his appeal provides that new 
and material evidence means existing evidence that by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a) (2008).  New and material evidence can 
be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

At the time of the December 2003 rating decision, the 
Veteran's service treatment records were of record, along 
with a June 1976 VA examination, private medical records, and 
VA outpatient treatment records.  Based on the record at that 
time, the RO denied service connection for hemorrhagic fever 
based on a finding of no current diagnosis.  As already 
noted, the Veteran did not initiate an appeal from the 
December 2003 rating decision denying his claim.  Therefore, 
VA may not undertake another merits analysis of the 
underlying service connection claim unless new and material 
evidence is received.    

Turning to the evidence which has been received since the 
December 2003 decision, the Board notes that newly received 
evidence includes an unrelated August 2006 VA examination.  

After reviewing the evidence received since the December 2003 
rating decision, the Board is unable to find any evidence 
which adds anything to the record that was not known in 2003.  
There is no new medical evidence which shows current 
hemorrhagic fever related to service.  

In sum, the Board finds that the evidence received since the 
2003 rating decision does not raise a reasonable possibility 
of substantiating the hemorrhagic fever claim.  As such, new 
and material evidence has not been received and the claim has 
not been reopened.  




ORDER

Service connection for bilateral hearing loss is not 
warranted.  

Service connection for tinnitus is not warranted.  

Service connection for arthritis is not warranted.  

New and material evidence having not been received, the 
appeal seeking to reopen a claim of service connection for 
hemorrhagic fever is not warranted.

The appeal is denied as to all issues.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


